Citation Nr: 1542361	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  07-06 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.

(The issue of whether new and material evidence has been received to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for disabilities claimed to have been sustained during hospitalization in a VA hospital from October to November 1975 is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to August 1948 and from October 1950 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen the Veteran's claim for service connection for a left knee disability.  The Board denied the claim in August 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which granted a Joint Motion for Remand, and vacated the Board's decision.  In June 2010, the Board found new and material evidence had been received and remanded the claim for additional development of the record.  The case is again before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left knee disability, to include arthritis, was not manifested during active duty service or for many years thereafter, and is not otherwise causally related to such service.



CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A January 2006 letter, issued prior to the rating decision on appeal, explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The RO arranged for a VA examination to ascertain the existence and etiology of the Veteran's current left knee disability.  The Board has found the examination is adequate to consider this issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

An examination of the musculoskeletal system on the August 1948 separation examination shows it was reported the Veteran injured his left knee in March "1946" during basic training.  It was noted the knee did not swell.  Since then, the Veteran stated he had pain only when running.  He had never been hospitalized for it.  On physical examination, no abnormalities were noted.  

On a report of medical history in October 1950, at the time of the Veteran's entry for his second period of service, he denied arthritis and any bone or joint deformity.  An examination of the extremities on the entrance examination in October 1950 was normal.  The service treatment records show he reported his knees were stiff in November 1950.  The diagnosis was measles.  The lower extremities were evaluated as normal on the separation examination in July 1952.

The Veteran was hospitalized by the VA from June to July 1975.  He reported he injured his left knee in 1947 while in service.  He stated he had recently been bothered by intermittent locking of the knee and effusions or giving way.  He stated the original injury occurred when he jumped from a height while on an obstacle course.  He related that about three months prior to admission, he developed a large spontaneous effusion in the left knee without a history of trauma or stress.  He went to the VA clinic and X-rays showed mild degenerative joint disease.  He returned to the clinic one month later, and the findings suggested an old tibial spine fracture.  
After arthroscopy, it was noted the Veteran's problem was due to severe chondromalacia patella.  

On VA general medical examination in August 1975, the Veteran reported he hurt his left knee during his last week of basic training.  He asserted that while on an obstacle course, he jumped 12-14 feet to the ground.  He indicated his rifle butt hit the knee when he jumped in a hole.  

On VA hospitalization from October to November 1975, the Veteran complained of left knee pain since an injury in service.  He recalled blunt trauma to the knee by a rifle butt at the time of the original injury.  It was subsequently swollen.  He had noticed locking of the knee for the previous seven to eight months.  The diagnosis was left lateral meniscus tear. 

The Veteran was examined by a physician for the Ohio Industrial Commission in June 1987.  A complete history was obtained, and it was indicated the Veteran viewed his problems as head trauma, cervical spine trauma, recurrent headaches, neck problems, groin problems and pains in his penis.  It was noted he had recently had a cholecystectomy.  He also had epilepsy and a history of a kidney disorder, but these were unrelated conditions.  There was no mention of any left knee condition.  

Private medical records show the Veteran was seen in October 2003 for an aching and catching in his left knee since 1947.  He reported an injury in "1945" during basic training and that he had to have it evaluated in 1975.  He had a left knee meniscectomy in December 2003, and a total left knee replacement in August 2007. 

The Veteran was afforded a VA examination in July 2010.  The examiner noted he reviewed the claims folder.  He stated the Veteran injured his left knee during basic training.  It was reported he jumped off railroad ties from a height of approximately eight feet.  The Veteran maintained that the knee was not significantly swollen at the time of the injury, and he was able to bear weight. He did not use crutches or a cane, and was not hospitalized.  He added that following the injury, he developed pain in the knee only when running.  After service, the Veteran stated that in the mid to late 1950's, he noticed a locking sensation in the left knee.  Throughout the years, the knee started to cause him increased pain, and he eventually had his first left knee surgery in 1975.  The diagnosis was postoperative residuals of left total knee prosthesis with decreased range of motion and manifestations of chronic pain.  The examiner stated it was less likely than not that the Veteran's current left knee disability was causally related to the service injury, which was documented as occurring during basic training.  He added he would have to resort to speculation to determine that the injury was the cause of the Veteran's current left knee condition.  He concluded it was more likely than not that the Veteran's current left knee disability was a result of a natural age progression.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year following termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran argues that he injured the left knee during his first period of service, and that he has had problems with the knee ever since then.  

It is not disputed that the Veteran sustained a left knee injury during his first period of service.  This was clearly documented on the discharge examination in August 1948.  While it was indicated he continued to have pain when he ran, a physical examination at that time showed no abnormality.  The Veteran's allegations of continuous left knee symptoms are inconsistent with the fact that there was no indication of any problems involving the knee on the entrance examination in October 1950, prior to his second period of service.  The only reference to the left knee during this period of service was in November 1950 when he was treated for measles and had complaints of stiffness to both knees.  No abnormalities of the left knee were identified.  Similarly, the service separation examination showed the extremities were normal.  

The July 2010 VA examination contains the only medical opinion of record regarding the etiology of the Veteran's left knee disability.  The examiner found that it was more likely than not that the Veteran's current left knee disability is due to the aging process.  He opined it was less likely than not that the left knee disability was causally related to the injury in service.  There is no medical opinion to the contrary.  His opinion, which included a rationale, was based on a review of the records and a clinical evaluation of the Veteran.  

The Veteran's lay assertions that a left knee disability is related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between any current left knee disability and service, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board concludes the opinion of the VA examiner is of greater probative value than the Veteran's statements regarding the etiology of a left knee disability.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for a left knee disability.

The Veteran's attorney has interpreted the VA examiner's opinion of July 2010 as holding it was not possible to formulate a conclusion without resort to speculation.  The Court has held that a medical report "must be read as a whole."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  It was further noted that "the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies.  Monzingo, 26 Vet. App. 106-07.  

In this case, the examiner was able to reach a conclusion regarding the etiology of the Veteran's current left knee disability is due to aging.  In fact, he suggested he would have to speculate to conclude the in-service injury was the cause of the current left knee disability.  

The Board will also briefly address whether any preexisting left knee disability increased in severity during the Veteran's second period of service.  As noted above, the Board has conceded the Veteran had a left knee injury during his first period of service, and he was symptomatic on the separation examination in August 1948.  However, there were no left knee abnormalities found on the entrance examination in October 1950, and the only reference to the knees involved complaints of bilateral stiffness when he presented and was ultimately diagnosed with measles.  The extremities were normal on the July 1952 separation examination.  There is, therefore, no basis on which it could be concluded that there was any increase in severity of a left knee disability during the Veteran's second period of service.  



ORDER

Service connection for a left knee disability is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


